Citation Nr: 1747673	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-34 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to July 1960 and from September 1960 to November 1975.  He died in January 1993, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's contributory cause of death was the result of his exposure to herbicide agents.  The Veteran was presumed to have been exposed to herbicide agents during service.  His military personnel records show that he served in the Republic of Vietnam from February 1968 to February 1969.  He earned a Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia.  As such, the Veteran's exposure to herbicide agents is conceded.  

The Veteran's death certificate shows that he died in January 1993.  The immediate cause of death was pneumonia, with contributory causes listed as recent massive pulmonary embolism, severe peripheral vascular gangrene right great toe, and old cardiovascular accident.

While the Board notes that while pneumonia, as recent massive pulmonary embolism, severe peripheral vascular gangrene right great toe, and old cardiovascular accident are not disorders that may be presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e), service connection may be nonetheless established when there is proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran's VA treatment records indicate that he was diagnosed with coronary artery disease, anxiety neurosis, and chronic alcoholism prior to his death.  The appellant reported that he had frequent nightmares related to his service in Vietnam.  The Board notes that the Veteran was a corpsman, received hostile fire pay for his entire period of service in Vietnam, and earned a Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia.  His VA treatment records indicate that his history of alcohol abuse may have cause the conditions that contributed to his death.  

No medical opinion has been obtained as to the etiology of the Veteran's primary or contributory causes of death.  The Board finds that one is necessary to assist in determining whether the Veteran's primary or contributory causes of death were related to his service.

In addition, the appellant indicated that the Veteran was a patient at the VA Medical Center (VAMC) in Madison, Wisconsin.  There are no treatment records from this VAMC in the claims folder.  Therefore, these records should be obtained on remand.

Furthermore, the record contains a February 2017 formal finding of unavailability for the Veteran's service treatment records from June 1956 to July 1960, September 1960 to September 1965, and July 1971 to November 1975.  However, it does not address whether the Veteran's service treatment records from September 1965 to July 1971 are unavailable.  On remand, the AOJ should attempt to locate these service treatment records

Finally, the Board notes that the first page of the appellant's December 2013 statement is missing from the claims file.  On remand, the AOJ should attempt to locate the missing page and add it to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the VAMC in Madison, Wisconsin.  If the records are unavailable, a formal finding of unavailability should be sent to the appellant and her representative, and a copy should be associated with the record.

2.  Obtain and associate with the claims folder the first page of the appellant's December 2013 statement, if available.  If not, please document this in the record. 

3.  Obtain the Veteran's complete service treatment records, to include all records from 1965 to 1971.  All records and/or responses received should be associated with the claims folder.  If the records are unavailable, a formal finding of unavailability should be sent to the appellant and her representative, and a copy should be associated with the record.

4.  Forward the Veteran's entire claims file to an appropriate VA clinician for the purpose of obtaining an etiology opinion regarding the cause of the Veteran's death.  The clinician should be provided with a full copy of the claims file, including this REMAND, and a complete rationale should be provided for any opinion expressed.

After a complete review of the claims file, the clinician should provide an opinion addressing whether the primary and contributory causes of the Veteran's death were at least as likely as not (a 50 percent or greater probability) related to or caused by service.  

The clinician should note the following:

a. The Veteran's death certificate lists pneumonia as his primary cause of death, with contributing causes of death of recent massive pulmonary embolism, severe peripheral vascular gangrene right great toe, and old cardiovascular accident.

b. The Veteran is presumed to have been exposed to herbicide agents while serving in Vietnam, and the May 1987 diagnosis of coronary artery disease is presumed to have been related to such herbicide exposure.

c. The December 1979 diagnosis of anxiety with a history of alcohol abuse, and the appellant's statement that the Veteran had nightmares about his service in Vietnam as a corpsman.

A thorough explanation must be provided for the opinions rendered.  

5. After the development requested above has been completed to the extent possible, the RO should again review the record, including all evidence received since the April 2014 Supplemental Statement of the Case.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


